Citation Nr: 0712469	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  01-09 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
disability pension benefits in the amount of $12,913.00, for 
the period from February 1, 1997 to October 30, 2000, was 
properly created and calculated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1952 
to February 1954.

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2006, it was remanded to the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO) for additional development and 
readjudication.  

Preliminarily, the Board must correct an important 
discrepancy contained in the December 2004 and April 2006 
remands in this appeal.  In those remands, the Board 
characterized the issue under appeal as entitlement to a 
waiver of recovery of the overpayment of VA pension benefits, 
to include the issue of whether the debt was properly 
created.  In retrospect, however, the only issue that has 
been properly perfected for appeal is that of whether the 
overpayment in question has been properly created and 
calculated, as set out above.  The issue of waiver of 
recovery of the overpayment has not been perfected for appeal 
and the Board is without jurisdiction as to the matter of 
waiver.  

More specifically, in June 2002, the Committee on Waivers and 
Compromises (COWC) issued a decision on waiver of the pension 
overpayment in question.  The veteran was provided notice of 
that decision by letter dated June 13, 2002.  He did not file 
a notice of disagreement within one year following the date 
of that notice, and the denial of waiver became final.  The 
next correspondence on the matter of waiver was a September 
2004 statement from the veteran's representative.  This 
statement, however, was beyond the one year time limitation 
for the filing of a timely notice of disagreement.  The Board 
regrets any inconvenience that this may have caused, but 
without lawful jurisdiction, we are unable to consider the 
matter of waiver on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.





REMAND

In its March 2007 Post-Remand Brief, the veteran's 
representative asserted several reasons why the matter under 
appeal should be remanded again by the Board.  First, it was 
noted that the Board's April 2006 remand had directed the RO 
to ask the veteran to provide complete information regarding 
his receipt of the 1997 personal injury cash settlement, to 
include disbursements of funds therefrom for costs and 
expenses.  The representative pointed out that the request 
made by the RO had erroneously described a "1977" personal 
injury cash settlement rather than the 1997 settlement, and 
argued that this error was conceivably confusing to the 
veteran.  It is noted in that regard, that for whatever 
reason, the veteran did not respond to the RO's request.  

Second, the veteran's representative noted that the RO had 
failed to specifically explain how it had arrived at the 
$5,045.00 annual interest or investment income figure which 
is the basis of the overpayment at issue, as had been 
directed by the April 2006 remand.  

In this regard, the Board notes the March 2005 supplemental 
statement of the case did provide the veteran with an audit 
explaining how the overpayment was calculated.  However, 
although the audit indicated that the figure of $5,045.00 was 
being assumed as the yearly income from a reported investment 
of $47,000, that audit did not explain the precise formula 
for how it specifically arrived at the $5,045.00 annual 
figure, nor did the RO provide such an explanation either to 
the veteran or in the claims file as requested.  

The Board concurs with the veteran's representative in 
finding that further remand is required in this case.  In 
addition to the discrepancies referenced by the veteran's 
representative, the Board also notes that the April 2006 
remand directed the RO to "readjudicate the veteran's claim 
of entitlement to a waiver of recovery of an overpayment of 
VA pension benefits, and if the determination remains 
unfavorable," to furnish a supplemental statement of the 
case to the appellant and his representative.  Although as 
noted above, the matter of waiver of the overpayment is not 
an issue for consideration in this appeal, it was 
nevertheless incumbent upon the RO to issue a supplemental 
statement of the case explaining why the disposition of the 
issue that is on appeal remained unfavorable.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers, as 
a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically provide a 
written explanation to the veteran and his 
representative how it arrived at the 
$5,045.00 annual interest or investment 
income figure which is the basis of the 
overpayment at issue.  In explaining the 
precise formula that was used in its 
calculations, it should set forth the time 
periods considered, and the specific 
sources of income earned during the total 
time period in question.  All documents on 
which the calculations are based should be 
identified.  A copy of the written 
explanation should be associated with the 
claims file.  

2.  The veteran should be requested to 
provide complete information regarding his 
receipt of the 1997 personal injury cash 
settlement, to include disbursements of 
funds therefrom for costs and expenses.  
The veteran should provide a detailed 
report of all income earned during the 
years 1997 through 2000, and include 
copies of supporting statements and 
documentation.  He should be provided with 
Improved Pension Eligibility Verification 
Reports, VA Form 21-0516, and submit 
updated information for the years 1997, 
1998, 1999, and 2000.  The veteran should 
be specifically apprised that it is 
incumbent on a claimant to respond to 
requests for evidence and information. See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) 
[the "duty to assist" an appellant in 
developing the evidence pertinent to his 
or her claim is not a "one-way street"] 

3.  After the foregoing development has 
been accomplished to the extent possible, 
the RO should review the claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full. If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  Finally, the RO or COWC as appropriate 
should readjudicate the veteran's 
challenge to the creation and the amount 
of the overpayment of VA pension benefits.  
If the determination of the claim remains 
unfavorable to the appellant, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


